DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 01/21/2021. Claims 1-20 are considered in this office action. Claims 1-4, 7-8, 10-14, 17, and 19-20 have been amended. Claims 1-20 are pending examination. Objections to Fig. 5, Fig. 8, and claims 2-4, 7-8, 12-14, 17, and 20 and 35 U.S.C. 112(a) rejections to claims 8-10, 17-18, and 20 have been withdrawn in light of the instant amendments.
NOTE: In Applicant’s remarks, the following incorrect statement is recited on page 17 of the response:
	In response, Figs. 1-3 are currently amended, paragraphs [0021]-[0029] are currently amended, Claims 1, 11, 16 and 18 are currently amended, Claims 8 and 15 remain withdrawn, Claim 9 is cancelled, and Claims 20 and 21 are new.

For the purposes of examination, Examiner is disregarding the above statement and considering Figs. 5 and 8 as currently amended, paragraphs [0007] and [0044] as currently amended, claims 1-4, 7-8, 10-14, 17, and 19-20 as currently amended, no claims are withdrawn, no claims are cancelled, and no claims are new.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Fig. 3 complies with 37 CFR 1.84(p)(4) because reference character 300, which only designates the onboard drive system, and reference character 400, which only designates the onboard air system, are being used 1-to-1, consistently and exclusively, and are schematically shown as being combined as a single module as explained in Par. [0034] of the instant specification
Fig. 3 complies with 37 CFR 1.84(p)(4) because reference character 420, which only designates the air compressor, and reference character 440, which only designates the compressed air tank, are being used 1-to-1, consistently and exclusively, and are schematically shown the compressed air system may include both an air compressor and a compressed air tank as explained in Par. [0041] of the instant specification
Fig. 7 complies with 37 CFR 1.84(p)(4) because reference character 1300, which only designates the tow drive system, and reference character 1400, which only designates the tow braking system, are being used 1-to-1, consistently and exclusively, and are schematically shown as being combined as a single module as explained in Par. [0106] of the instant specification
The level of understanding of a person of ordinary skill in the art combined with the originally filed description, drawings, and claims would reasonably appraise a person of ordinary skill in the art that the inventors were in possession of the invention
Cited reference Banwart does not teach the amended limitations of the independent claims
Cited reference Banwart teaches against the present invention which is expressly directed toward “an electric freight trailer that can propel itself independently of a tractor, including steering and braking” and “eliminating the need for the “Glad Hands (i.e., coupling devices used to connect the service and emergency air lines from the truck or tractor to the trailer)”

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s arguments A., B., and C. concerning the reference characters 300 and 400 in Fig. 3, reference characters 420 and 440 in Fig. 3, and reference characters 1300 and 1400 in Fig. 7, Examiner respectfully disagrees. 37 CFR 1.84(p)(4) states “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts” (emphasis added). By Applicant’s own admission, the reference characters 300, 400, 420, 440, 1300, and 1400 are used to only designate the respective parts onboard drive system, onboard air system, air compressor, compressed air tank, tow drive system, and tow braking system, and thus are not being used 1-to-1. While the instant specification does state that the parts 300/400, 420/440, and 1300/1400 may be combined or otherwise shared, this is not illustrated in the currently submitted drawings. For example, in Fig. 3 while the 300 and onboard air system 400, each of the onboard drive system 300 and the onboard air system 400 must be represented by and illustrated as its own single and distinct symbol/box since, by Applicant’s own admission, each individual part reference character only designates the respective part and does not designate a combination of the parts. This also applies to the Fig. 3 illustrated part “Compressed Air” and non-illustrated parts air compressor 420 and compressed air tank 440, and the Fig. 7 illustrated part of the rear wheel and the non-illustrated parts tow drive system 1300 and tow braking system 1400. Therefore, Examiner maintains the objections to the drawings Fig. 3 and Fig. 7.
Applicant’s argument D. that the level of understanding of a person of ordinary skill in the art combined with the originally filed description, drawings, and claims would reasonably appraise a person of ordinary skill in the art that the inventors were in possession of the invention has been fully considered and is persuasive. Applicant admits that one having ordinary skill in the relevant art would readily understand the first and second operating voltage as claimed, would reasonably have full understanding of electrical propulsion of a heavy duty electrical vehicle (e.g. sufficient to move a freight trailer) and of electrically powering related non-propulsion system (e.g. compressors, pumps, “household power”, and the like), would reasonably have a thorough understanding of matching a propulsion system for a particular application, and would have a full 
Applicant’s argument E. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Applicant's argument F. has been fully considered but it is not persuasive.
Regarding Applicant’s argument F. that cited reference Banwart teaches against the present invention, the stated argument is not commensurate with the language of the claims. While the claims recite an onboard drive system and an onboard air system mountable to a freight trailer, the claims do not recite the trailer propelling itself “independently of a tractor” nor do they recite anything regarding “gladhands”. Examiner recommends Applicant amend the claims to include such features if Applicant wishes for them to be considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "300" and "400" have both been used to designate “Propulsion and Braking” in Fig. 3, reference characters “420” and “440” have both been used to designate “Compressed Air” in Fig. 3, and reference characters “1300” and “1400
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as filed fails to provide proper antecedent basis for claim 8, claim 17, and claim 20 limitations “wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage, said second voltage being no more than half the first voltage; and wherein the power distribution system is configured convert power from the first voltage to the second voltage”.
The amendment filed 01/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The new paragraph between original paragraphs [0007] and [0008] describing U.S Pat. No. 8,245,801 to Flett, which Applicant states on pg. 21 of Applicant’s Remarks was added to “indicate existing art having a drive/propulsion system that operates at a first “high” voltage, and various well known subsystems that operate at a second (substantially) “lower” voltage that is half or less the voltage of the drive/propulsion system”, which was not described in the originally filed specification and provides support for the limitations of claims 8, 17, and 20
Par. [0044] lines 5-14 describing the auxiliary power electronics 360 powers the various subsystems of the freight trailer at a (significantly) lower voltage than the voltage provided by the high voltage bus where the high voltage may be at least double the low voltage, and converts power from the high voltage bus from the high voltage to the lower voltage, which was not described in the originally filed specification
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 lines 5-6 “auxiliary system powered” should read “auxiliary system”
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are as follows:
Claim 5 line 1, claim 15 line 1, and claim 19 line 19 limitation “means for steering the electric freight trailer” is being interpreted by Examiner as corresponding to “a rear wheel steering that includes a propulsion motor and wheel brake which 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US 6,336,683 B1) in view of Healy et al. (US 2018/0086227 A1).
Regarding claim 1, Akiba teaches “A system for a freight trailer, the freight trailer having a tow point (Fig. 4 and Col. 3 lines 20-26 teaches a trailer TR having a trailing member 12 with a front end portion 12a (tow point) that can be detachably connected to a dump truck DT), at least one rear axle coupled to a plurality of over-the-road wheels (Fig. 1 and 2 shows trailer TR with rear wheels 11 which necessarily require rear axles), a chassis extending rearward from the tow point (Fig. 2, Fig. 4, and Col. 3 lines 20-26 teaches a trailing member 12 at a center of the front end portion of the chassis 7 where a front end portion 12a (tow point) of the trailing member 12 can be detachably connected to a dump truck DT) to the at least one rear axle and configured to support a freight load via the at least one rear axle (Fig. 2 and Col. 3 lines 10-13 teaches rear wheels 11 for the trailer arranged at the back of the chassis 7 and supporting load box 6), and an air-powered braking system (Fig. 8 and Col. 5 lines 11-17 teaches a brake system comprising a compressor 17, an air tank 18, a brake master cylinder 19, a brake pedal 20 and a brake 21 provided in the trailer TR), the system comprising: an onboard drive system mountable onto the freight trailer (Fig. 2 and Col. 3 lines 8-9 teaches a power engine 9 which allows the trailer TR to be driven and self-propelled when it is not trailed (Col. 4 lines 63-64)); an onboard air system mountable onto the freight trailer, said onboard air system including an air compressor (Fig. 8 trailer TR compressor 17), an air pressure tank (Fig. 8 trailer TR air tank 18), and a supply-air line, said supply-air line pneumatically coupleable to the air-powered braking system of the freight trailer, the air compressor configured to fill the air pressure tank, the air pressure tank pneumatically coupled to the supply-air line and configured to provide supply air to the air-powered braking system of the freight trailer (Fig. 8 shows trailer compressor 17 connected to (and filling with air) trailer air tank 18, which is coupled to (via a supply-air line) and provides air for trailer brake master cylinder 19 and trailer brake 21); and a controller mountable onto the freight trailer, said controller configured to operate the onboard drive system and the onboard air system in both propulsion and braking (Col. 4 lines 63-64 teaches the trailer TR to be driven and self-propelled when it is not trailed, and Claim 3 lines 11-12 teaches a brake control system of the trailer controlling the brakes of the trailer)”, however Akiba does said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage, the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel, the energy storage configured to power the motor/generator and be charged by the motor/generator; a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system”.
	From the same field of endeavor, Healy teaches “said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage (Fig. 1B and Par. [0053] lines 6-9 teaches electric motor-generator 130 coupled to battery array 140 (energy storage)), the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel (Par. [0008] lines 3-5 teaches an electrically powered drive axle supplying torque to one or more wheels of the towed vehicle (trailer), and Par. [0046] lines 4-6 teaches an electric motor-generator coupled to the drive axle), the energy storage configured to power the motor/generator and be charged by the motor/generator (Par. [0008] lines 9-13 teaches an energy store on the towed vehicle (freight trailer) configured to supply the electrically powered drive axle with electrical power and further configured to receive energy recovered using the drive axle, and Par. [0046] lines 4-6 teaches an electric motor-generator coupled to the drive axle); a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system (Par. [0090] lines 1-15 teaches on-trailer energy storage and management via battery array 140, master control unit 228, and Battery Management System (BMS) 242 which provides power for powering a host of devices and/or systems on the trailer (which would include the air compressor of the onboard air system taught by Akiba))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Akiba to incorporate the teachings of Healy to have the drive system taught by Akiba include an energy storage that sends power to and receives power from a motor-generator that that applies torque to a drive wheel as taught by Healy, and to include in the system taught by Akiba a power distribution system coupled to the energy system that powers various devices and systems of the trailer as taught by Healy.
	The motivation for doing so would be to provide for improved vehicle acceleration, vehicle stability, and energy recapture that may be used for a variety of different purposes (Healy, Par. [0051] lines 7-9).
Regarding claim 2, the combination of Akiba and Healy teaches all the limitations of claim 1 above, and further teaches “wherein the onboard air system further includes a brake controller and a trailer service-air line, the brake controller configured to communicate brake commands from the trailer operator to the onboard air system, the trailer service-air line pneumatically coupleable to the air-powered braking system of the freight trailer, the air pressure tank further pneumatically coupled to the trailer air-service line, the onboard air system further configured to provide service air to the air-powered braking system of the freight trailer responsive to the brake commands of the trailer operator communicated to the onboard air system via the brake controller (Akiba, Claim 3 lines 11-12 teaches a brake control system (which would include a brake controller) of the trailer independently controlling the brakes of said trailer; and Fig. 8 shows trailer brake pedal 20 and trailer air tank 18 (pneumatically via air-service line) connected to trailer brake master cylinder 19 which provides service air from the trailer air tank 19 to the trailer brake 21 in response to trailer operator commands from the trailer brake pedal 20)”.
Regarding claim 3, the combination of Akiba and Healy teaches all the limitations of claim 2 above, and further teaches “wherein the brake controller includes a tractor braking control interface affixable to a tractor, said tractor braking control interface configured to signal an application of a tractor air-powered braking system by the trailer operator (Healy, Par. [0070] lines 12-16 teaches a driver of the HTVS (hybrid trailer vehicle system) actuates an air brake system of the powered vehicle (tractor) and utilizes an air brake pressure measured by an brake pressure sensor 232 (Par. [0068] lines 15-16) to calculate a braking torque component of total estimated torque (signals application of tractor air-powered braking system by the operator)); and wherein the onboard air system is further configured to provide supply air and service air to the air-powered braking system of the freight trailer responsive to the brake commands of the trailer operator communicated to the onboard air system via the tractor braking control interface of brake controller (Akiba, Col. 5 lines 1-9 teaches the trailer brake system is branched from the truck and detachably connected to the truck brake system such that the trailer brake system interlocks with the operation and motion of the truck brake system when the trailer is being trailed (i.e., the trailer air brake system provides supply and service air to the trailer brakes responsive to the operator commands of the truck)”. 
Regarding claim 4, the combination of Akiba and Healy teaches all the limitations of claim 3 above, and further teaches “wherein the tractor braking control interface includes a pressure transducer pneumatically coupled to a tractor service-air line, said pressure transducer configured to signal the application of the tractor air-powered braking system by the trailer operator in response to sensed pressure in the tractor service-air line; and wherein the tractor braking control interface is further configured to signal the application of the tractor air-powered braking system by the trailer operator via a wireless communication link (Healy, Par. [0007] lines 5-6 teaches the controller is responsive to sensed pressure in a brake line (i.e. via a brake pressure sensor coupled to the air brake line), Par. [0070] lines 12-16 teaches a driver of the HTVS (hybrid trailer vehicle system) actuates an air brake system of the powered vehicle (tractor) and utilizes an air brake pressure (sensed pressure) measured by an brake pressure sensor 232 (pressure transducer) (Par. [0068] lines 15-16) to calculate a braking torque component of total 100 or the trailer)”.
Regarding claim 5, the combination of Akiba and Healy teaches all the limitations of claim 4 above, and further teaches “a means for steering the electric freight trailer; and wherein the power distribution system is further configured to electrically power the means for steering the electric freight trailer (Akiba, Abstract lines 6-8 teaches the trailer is provided with a steering system) (Healy, Par. [0052] lines 25-29 teaches the wheels/tires coupled to the ends of the drive axle and the passive axle are further coupled to a power steering system providing for steering of the trailer hybrid suspension system)”.
Regarding claim 6, the combination of Akiba and Healy teaches all the limitations of claim 5 above, and further teaches “a remote user interface, said remote user interface configured to operate the controller and the means for steering the electric freight trailer such that the electric freight trailer may be maneuvered under its own propulsion and braking when decoupled from a prime mover (Akiba, Col. 3 lines 5-7 teaches an operation system such as pedals for a handle, a brake, a clutch, and an accelerator and a steering system (user interface to operate the trailer controller and steering) is provided on the trailer; and Col. 4 lines 60-64 teaches the trailer brake system and trailer electric system is independently operated and the trailer is structured such as to be driven and self-propelled when it 
Regarding claim 7, the combination of Akiba and Healy teaches all the limitations of claim 6 above, and further teaches “wherein the onboard drive system, the onboard air system, the power distribution system, the controller, the means for steering the electric freight trailer, and the remote user interface are arranged as a retrofit kit configured to convert a conventional freight trailer into an electrified freight trailer (Healy, Abstract lines 2-5 teaches hybrid electric vehicle technology in trucking fleets that can be retrofitted onto an existing trailer)”.
Regarding claim 11, Akiba teaches “An electrified freight trailer comprising: a freight trailer having a tow point (Fig. 4 and Col. 3 lines 20-26 teaches a trailer TR having a trailing member 12 with a front end portion 12a (tow point) that can be detachably connected to a dump truck DT), at least one rear axle coupled to a plurality of over-the-road wheels (Fig. 1 and 2 shows trailer TR with rear wheels 11 which necessarily require rear axles), a chassis extending rearward from the tow point (Fig. 2, Fig. 4, and Col. 3 lines 20-26 teaches a trailing member 12 at a center of the front end portion of the chassis 7 where a front end portion 12a (tow point) of the trailing member 12 to the at least one rear axle and configured to support a freight load via the at least one rear axle (Fig. 2 and Col. 3 lines 10-13 teaches rear wheels 11 for the trailer arranged at the back of the chassis 7 and supporting load box 6), and an air-powered braking system (Fig. 8 and Col. 5 lines 11-17 teaches a brake system comprising a compressor 17, an air tank 18, a brake master cylinder 19, a brake pedal 20 and a brake 21 provided in the trailer TR); an onboard drive system mounted onto the freight trailer (Fig. 2 and Col. 3 lines 8-9 teaches a power engine 9 which allows the trailer TR to be driven and self-propelled when it is not trailed (Col. 4 lines 63-64)); an onboard air system mounted onto the freight trailer, said onboard air system including an air compressor (Fig. 8 trailer TR compressor 17), an air pressure tank (Fig. 8 trailer TR air tank 18), and a supply-air line, said supply-air line pneumatically coupleable to the air-powered braking system of the freight trailer, the air compressor configured to fill the air pressure tank, the air pressure tank pneumatically coupled to the supply-air line and configured to provide supply air to the air-powered braking system of the freight trailer (Fig. 8 shows trailer compressor 17 connected to (and filling with air) trailer air tank 18, which is coupled to (via a supply-air line) and provides air for trailer brake master cylinder 19 and trailer brake 21); and a controller mounted onto the freight trailer, said controller configured to operate the onboard drive system and the onboard air system in both propulsion and braking (Col. 4 lines 63-64 teaches the trailer TR to be driven and self-propelled when it is not trailed, and said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage, the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel, the energy storage configured to power the motor/generator and be charged by the motor/generator; a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system”.
	From the same field of endeavor, Healy teaches “said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage (Fig. 1B and Par. [0053] lines 6-9 teaches electric motor-generator 130 coupled to battery array 140 (energy storage)), the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel (Par. [0008] lines 3-5 teaches an electrically powered drive axle supplying torque to one or more wheels of the towed vehicle (trailer), and Par. [0046] lines 4-6 teaches an electric motor-generator coupled to the drive axle), the energy storage configured to power the motor/generator and be charged by the motor/generator (Par. [0008] lines 9-13 teaches an energy store on the towed vehicle (freight trailer) configured to supply the electrically powered drive axle with electrical power and further configured to receive energy recovered using the drive axle, and Par. [0046] lines 4-6 teaches an electric ; a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system (Par. [0090] lines 1-15 teaches on-trailer energy storage and management via battery array 140, master control unit 228, and Battery Management System (BMS) 242 which provides power for powering a host of devices and/or systems on the trailer (which would include the air compressor of the onboard air system taught by Akiba))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Akiba to incorporate the teachings of Healy to have the drive system taught by Akiba include an energy storage that sends power to and receives power from a motor-generator that that applies torque to a drive wheel as taught by Healy, and to include in the electrified freight trailer taught by Akiba a power distribution system coupled to the energy system that powers various devices and systems of the trailer as taught by Healy.
	The motivation for doing so would be to provide for improved vehicle acceleration, vehicle stability, and energy recapture that may be used for a variety of different purposes (Healy, Par. [0051] lines 7-9).
Regarding claim 12, the combination of Akiba and Healy teaches all the limitations of claim 11 above, and further teaches “wherein the onboard air system further includes a brake controller and a trailer service-air line, the brake controller configured to communicate brake commands from the trailer operator to the onboard air system, the trailer service-air line pneumatically coupleable to the air-powered braking system of the freight trailer, the air pressure tank further pneumatically coupled to the trailer air-service line, the onboard air system further configured to provide service air to the air-powered braking system of the freight trailer responsive to the brake commands of the trailer operator communicated to the onboard air system via the brake controller (Akiba, Claim 3 lines 11-12 teaches a brake control system (which would include a brake controller) of the trailer independently controlling the brakes of said trailer; and Fig. 8 shows trailer brake pedal 20 and trailer air tank 18 (pneumatically via air-service line) connected to trailer brake master cylinder 19 which provides service air from the trailer air tank 19 to the trailer brake 21 in response to trailer operator commands from the trailer brake pedal 20)”.
Regarding claim 13, the combination of Akiba and Healy teaches all the limitations of claim 12 above, and further teaches “wherein the brake controller includes a tractor braking control interface affixable to a tractor, said tractor braking control interface configured to signal an application of a tractor air-powered braking system by the trailer operator (Healy, Par. [0070] lines 12-16 teaches a driver of the HTVS (hybrid trailer vehicle system) actuates an air brake system of the powered vehicle (tractor) and utilizes an air brake pressure measured by an brake pressure sensor 232 (Par. [0068] lines 15-16) to calculate a braking torque component of total estimated torque (signals application of tractor air-powered braking ; and wherein the onboard air system is further configured to provide supply air and service air to the air-powered braking system of the freight trailer responsive to the brake commands of the trailer operator communicated to the onboard air system via the tractor braking control interface of brake controller (Akiba, Col. 5 lines 1-9 teaches the trailer brake system is branched from the truck and detachably connected to the truck brake system such that the trailer brake system interlocks with the operation and motion of the truck brake system when the trailer is being trailed (i.e., the trailer air brake system provides supply and service air to the trailer brakes responsive to the operator commands of the truck)”. 
Regarding claim 14, the combination of Akiba and Healy teaches all the limitations of claim 13 above, and further teaches “wherein the tractor braking control interface includes a pressure transducer pneumatically coupled to a tractor service-air line, said pressure transducer configured to signal the application of the tractor air-powered braking system by the trailer operator in response to sensed pressure in the tractor service-air line; and wherein the tractor braking control interface is further configured to signal the application of the tractor air-powered braking system by the trailer operator via a wireless communication link (Healy, Par. [0007] lines 5-6 teaches the controller is responsive to sensed pressure in a brake line (i.e. via a brake pressure sensor coupled to the air brake line), Par. [0070] lines 12-16 teaches a driver of the HTVS (hybrid trailer vehicle system) actuates an air brake system of the powered vehicle (tractor) and utilizes an air brake pressure (sensed pressure) 232 (pressure transducer) (Par. [0068] lines 15-16) to calculate a braking torque component of total estimated torque (signals application of tractor air-powered braking system by the operator), and Par. [0068] lines 8-11 teaches the sensors communicate, via wireless communication, data to the hybrid suspension system 100 or the trailer)”.
Regarding claim 15, the combination of Akiba and Healy teaches all the limitations of claim 14 above, and further teaches “a means for steering the electric freight trailer; and wherein the power distribution system is further configured to electrically power the means for steering the electric freight trailer (Akiba, Abstract lines 6-8 teaches the trailer is provided with a steering system) (Healy, Par. [0052] lines 25-29 teaches the wheels/tires coupled to the ends of the drive axle and the passive axle are further coupled to a power steering system providing for steering of the trailer hybrid suspension system)”.
Regarding claim 16, the combination of Akiba and Healy teaches all the limitations of claim 15 above, and further teaches “a remote user interface, said remote user interface configured to operate the controller and the means for steering the electric freight trailer such that the electric freight trailer may be maneuvered under its own propulsion and braking when decoupled from a prime mover (Akiba, Col. 3 lines 5-7 teaches an operation system such as pedals for a handle, a brake, a clutch, and an accelerator and a steering system (user interface to operate the trailer controller and steering) is provided on the trailer; and Col. 4 lines 60-64 teaches the trailer brake 
Regarding claim 19, Akiba teaches “A method for moving a freight trailer, the method comprising: providing an electrified trailer, said electrified trailer including a freight trailer having a tow point, (Fig. 4 and Col. 3 lines 20-26 teaches a trailer TR having a trailing member 12 with a front end portion 12a (tow point) that can be detachably connected to a dump truck DT), at least one rear axle coupled to a plurality of over-the-road wheels (Fig. 1 and 2 shows trailer TR with rear wheels 11 which necessarily require rear axles), a chassis extending rearward from the tow point (Fig. 2, Fig. 4, and Col. 3 lines 20-26 teaches a trailing member 12 at a center of the front end portion of the chassis 7 where a front end portion 12a (tow point) of the trailing member 12 can be detachably connected to a dump truck DT) to the at least one rear axle and configured to support a freight load via the at least one rear axle (Fig. 2 and Col. 3 lines 10-13 teaches rear wheels 11 for the trailer arranged at the back of the chassis 7 and supporting load box 6), and an air-powered braking system (Fig. 8 and Col. 5 lines 11-17 teaches a brake system 17, an air tank 18, a brake master cylinder 19, a brake pedal 20 and a brake 21 provided in the trailer TR), an onboard drive system mounted onto the freight trailer (Fig. 2 and Col. 3 lines 8-9 teaches a power engine 9 which allows the trailer TR to be driven and self-propelled when it is not trailed (Col. 4 lines 63-64)), an onboard air system mounted onto the freight trailer, said onboard air system including an air compressor (Fig. 8 trailer TR compressor 17), an air pressure tank (Fig. 8 trailer TR air tank 18), and a supply-air line, said supply-air line pneumatically coupleable to the air-powered braking system of the freight trailer, the air compressor configured to fill the air pressure tank, the air pressure tank pneumatically coupled to the supply-air line and configured to provide supply air to the air-powered braking system of the freight trailer (Fig. 8 shows trailer compressor 17 connected to (and filling with air) trailer air tank 18, which is coupled to (via a supply-air line) and provides air for trailer brake master cylinder 19 and trailer brake 21), a means for steering the electric freight trailer (Abstract lines 6-8 teaches the trailer is provided with a steering system), and a controller mounted onto the freight trailer, said controller configured to operate the onboard drive system and the onboard air system in both propulsion and braking (Col. 4 lines 63-64 teaches the trailer TR to be driven and self-propelled when it is not trailed, and Claim 3 lines 11-12 teaches a brake control system of the trailer controlling the brakes of the trailer); propelling the electrified trailer via the onboard drive system; braking the electrified trailer via the onboard air system; and steering the electrified trailer via the means for steering the electric freight trailer (Col. 4 lines 60-64 teaches the trailer brake system and trailer electric system is independently operated and the trailer is structured such as to be driven and self-propelled when it is not trailed)”, however Akiba does not explicitly teach “said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage, the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel, the energy storage configured to power the motor/generator and be charged by the motor/generator; a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system and to electrically power the means for steering the electric freight trailer”.
	From the same field of endeavor, Healy teaches “said onboard drive system including an energy storage and a motor/generator electrically coupled to the energy storage (Fig. 1B and Par. [0053] lines 6-9 teaches electric motor-generator 130 coupled to battery array 140 (energy storage)), the motor/generator configured to apply torque to at least one over-the-road wheel as a drive wheel (Par. [0008] lines 3-5 teaches an electrically powered drive axle supplying torque to one or more wheels of the towed vehicle (trailer), and Par. [0046] lines 4-6 teaches an electric motor-generator coupled to the drive axle), the energy storage configured to power the motor/generator and be charged by the motor/generator (Par. [0008] lines 9-13 teaches an energy store on the towed vehicle (freight ; a power distribution system electrically coupled to the energy storage of the onboard drive system, the power distribution system configured to electrically power the air compressor of the onboard air system and to electrically power the means for steering the electric freight trailer (Par. [0090] lines 1-15 teaches on-trailer energy storage and management via battery array 140, master control unit 228, and Battery Management System (BMS) 242 which provides power for powering a host of devices and/or systems on the trailer (which would include the steering system and the air compressor of the onboard air system taught by Akiba))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Akiba to incorporate the teachings of Healy to have the drive system taught by Akiba include an energy storage that sends power to and receives power from a motor-generator that that applies torque to a drive wheel as taught by Healy, and to include in the system taught by Akiba a power distribution system coupled to the energy system that powers various devices and systems of the trailer as taught by Healy.
	The motivation for doing so would be to provide for improved vehicle acceleration, vehicle stability, and energy recapture that may be used for a variety of different purposes (Healy, Par. [0051] lines 7-9).

Claims 8-10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US 6,336,683 B1) in view of Healy et al. (US 2018/0086227 A1) and further in view of Flett (US 2010/0133025 A1).
Regarding claim 8, the combination of Akiba and Healy teaches all the limitations of claim 1 above, however the combination of Akiba and Healy does not explicitly teach “wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage, said second voltage being no more than half the first voltage; and wherein the power distribution system is configured to convert power from the first voltage to the second voltage”.
	From the same field of endeavor, Flett teaches “wherein the onboard drive system is configured to operate at a first voltage (Par. [0035] lines 3-6 and 22-24 teaches first bus 250 that transmits power between different subsystems of HEV drive system 200 and is maintained at one or more predetermined voltages on the order of 650 VDC to 700 VDC); wherein the onboard air system is configured to operate at a second voltage (Par. [0036] lines 8-11 and 15-17 and Par. [0037] lines 14-15 teaches second bus 252 that transmits energy between a plurality of propulsion energy storage subsystems and transmits power among other components/accessories of the HEV drive system including air-compressors and other electrically powered vehicle components (Par. [0059] lines 1-5) and is maintained between 300-400 VDC), said second voltage being no more than half the first voltage (Par. [0037] lines 252 is maintained at a lower voltage than first bus 250 where the “low” DC bus voltage is on the order of one half of the voltage of the “high” DC bus); and wherein the power distribution system is configured to convert power from the first voltage to the second voltage (Par. [0041] lines 1-3 teaches a bus-to-bus DC/DC converter 226 provided to allow power transfer between second bus 252 and first bus 250)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Akibo and Healy to incorporate the teachings of Flett to have the onboard drive system and onboard air system taught by the combination of Akiba and Healy operate at a first and second voltage, respectively, wherein the second voltage is half the first voltage as taught by Flett, and the power distribution system taught by the combination of Akiba and Healy converts power between the first and second voltages as taught by Flett.
	The motivation for doing so would be to provide an efficient, inexpensive, and reliable architecture blending a battery-based energy storage with an ultracapacitor-based energy storage (Flett, Par. [0008] lines 1-3).
	Additionally, as admitted by Applicant on page 20 of Applicant’s remarks, one having ordinary skill in the relevant art would readily understand the first and second operating voltage as claimed, would reasonably have full understanding of electrical propulsion of a heavy duty electrical vehicle (e.g. sufficient to move a freight trailer) and of electrically powering related non-propulsion system (e.g. wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage”), and would have a full understanding of voltages differing by at least half of one another as well as the high and low DC buses which are common knowledge in converter design particularly for heavy duty EVs (“said second voltage being no more than half the first voltage; and wherein the power distribution system is configured to convert power from the first voltage to the second voltage”).
Regarding claim 9, the combination of Banwart, Healy, and Flett teaches all the limitations of claim 8 above, and further teaches “an auxiliary system powered by the power distribution system, said auxiliary system including at least one of a hydraulic pump, an electric actuator, and a refrigerant compressor; and a household power system powered by the power distribution system, said household power system including a house battery, the household power system configured to provide at least one of 110/220 VAC and 12 VDC to 48 VDC that is usable onboard the freight trailer (Healy, Par. [0051] lines 10-13 teaches using the recaptured energy from the electric motor-generator to provide on-trailer power to a refrigeration unit, pumps, and provide an auxiliary power unit; Par. [0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and/or systems both on 
Regarding claim 10, the combination of Akiba, Healy, and Flett teaches all the limitations of claim 9 above, and further teaches “wherein the controller is configured to operate the onboard drive system to coordinate propulsion of the freight trailer with a prime mover tractor, and to coordinate braking of the freight trailer with the air-powered braking system of the freight trailer (Healy, Par. [0078] lines 10-17 teaches the control system 150 computes a total estimated torque and computationally estimates a torque applied by the powered vehicle 165 (tractor), which may include throttle and/or braking, which are both then used to compute and apply a specified trailer torque to the trailer axles 120 by the electric motor-generator 130 (coordinates propulsion and/or braking of the trailer with the tractor)); and wherein the controller is further configured to operate the auxiliary system powered and the household power system (Healy, Par.[0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and /or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit (control system circuit operates the household power system (including 12 volt battery) and the auxiliary power unit))”.
Regarding claim 17, the combination of Akiba and Healy teaches all the limitations of claim 16 above, and further teaches “an auxiliary system powered by the power distribution system, said auxiliary system including at least one of a hydraulic pump, an electric actuator, and a refrigerant compressor; and a household power system powered by the power distribution system, said household power system including a house battery, the household power system configured to provide at least one of 110/220 VAC and 12 VDC to 48 VDC that is usable onboard the freight trailer (Healy, Par. [0051] lines 10-13 teaches using the recaptured energy from the electric motor-generator to provide on-trailer power to a refrigeration unit, pumps, and provide an auxiliary power unit; Par. [0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and/or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit); wherein the controller is configured to operate the onboard drive system to coordinate propulsion of the freight trailer with a prime mover tractor, and to coordinate braking of the freight trailer with the air-powered braking system of the freight trailer (Healy, Par. [0078] lines 10-17 teaches the control system 150 computes a total estimated torque and computationally estimates a torque applied by the powered vehicle 165 (tractor), which may include throttle and/or braking, which are both then used to compute and apply a specified trailer torque to the trailer axles 120 by the electric motor-generator 130 (coordinates propulsion and/or braking of the trailer with the tractor)); and wherein the controller is further configured to operate the auxiliary system and the household power system (Healy, Par.[0057] lines 28-29 teaches the control system 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and /or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit (control system circuit operates the household power system (including 12 volt battery) and the auxiliary power unit))”. However, the combination of Akiba and Healy does not explicitly teach “wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage, said second voltage being no more than half the first voltage; wherein the power distribution system is configured to convert power from the first voltage to the second voltage”.
	From the same field of endeavor, Flett teaches “wherein the onboard drive system is configured to operate at a first voltage (Par. [0035] lines 3-6 and 22-24 teaches first bus 250 that transmits power between different subsystems of HEV drive system 200 and is maintained at one or more predetermined voltages on the order of 650 VDC to 700 VDC); wherein the onboard air system is configured to operate at a second voltage (Par. [0036] lines 8-11 and 15-17 and Par. [0037] lines 14-15 teaches second bus 252 that transmits energy between a plurality of propulsion energy storage subsystems and transmits power among other components/accessories of the HEV drive system including air-compressors and other electrically powered vehicle components (Par. [0059] lines 1-5) and is maintained between 300-400 VDC), said second voltage being no more than half the first voltage (Par. [0037] lines 1-4 teaches second bus 252 is maintained at a lower voltage than first 250 where the “low” DC bus voltage is on the order of one half of the voltage of the “high” DC bus); and wherein the power distribution system is configured to convert power from the first voltage to the second voltage (Par. [0041] lines 1-3 teaches a bus-to-bus DC/DC converter 226 provided to allow power transfer between second bus 252 and first bus 250)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Akibo and Healy to incorporate the teachings of Flett to have the onboard drive system and onboard air system taught by the combination of Akiba and Healy operate at a first and second voltage, respectively, wherein the second voltage is half the first voltage as taught by Flett, and the power distribution system taught by the combination of Akiba and Healy converts power between the first and second voltages as taught by Flett.
	The motivation for doing so would be to provide an efficient, inexpensive, and reliable architecture blending a battery-based energy storage with an ultracapacitor-based energy storage (Flett, Par. [0008] lines 1-3).
	Additionally, as admitted by Applicant on page 20 of Applicant’s remarks, one having ordinary skill in the relevant art would readily understand the first and second operating voltage as claimed, would reasonably have full understanding of electrical propulsion of a heavy duty electrical vehicle (e.g. sufficient to move a freight trailer) and of electrically powering related non-propulsion system (e.g. compressors, pumps, “household power”, and the like), would reasonably wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage”), and would have a full understanding of voltages differing by at least half of one another as well as the high and low DC buses which are common knowledge in converter design particularly for heavy duty EVs (“said second voltage being no more than half the first voltage; and wherein the power distribution system is configured to convert power from the first voltage to the second voltage”).
Regarding claim 18, the combination of Akiba, Healy, and Flett teaches all the limitations of claim 17 above, and further teaches “wherein the household power system is further configured to provide at least one of 110/220 VAC and 12 VDC to 48 VDC that is usable offboard the freight trailer (Healy, Par. [0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and /or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit)”.
Regarding claim 20, the combination of Akiba and Healy teaches all the limitations of claim 19 above, and further teaches “an auxiliary system powered by the power distribution system, said auxiliary system including at least one of a hydraulic pump, an electric actuator, and a refrigerant compressor, and a household power system powered by the power distribution system, said household power system including a house battery, the household power system configured to provide at least one of 110/220 VAC and 12 VDC to 48 VDC that is usable onboard the freight trailer (Healy, Par. [0051] lines 10-13 teaches using the recaptured energy from the electric motor-generator to provide on-trailer power to a refrigeration unit, pumps, and provide an auxiliary power unit; Par. [0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and/or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit); wherein the controller is configured to operate the onboard drive system to coordinate propulsion of the freight trailer with a prime mover tractor, and to coordinate braking of the freight trailer with the air-powered braking system of the freight trailer (Healy, Par. [0078] lines 10-17 teaches the control system 150 computes a total estimated torque and computationally estimates a torque applied by the powered vehicle 165 (tractor), which may include throttle and/or braking, which are both then used to compute and apply a specified trailer torque to the trailer axles 120 by the electric motor-generator 130 (coordinates propulsion and/or braking of the trailer with the tractor)); and wherein the controller is further configured to operate the auxiliary system and the household power system (Healy, Par.[0057] lines 28-29 teaches the control system circuit 200 can include a 12 volt battery, and Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and /or systems both on and off the ; and wherein the method further comprises: operating at least one of the hydraulic pump, the electric actuator, and the refrigerant compressor via the auxiliary system; and providing at least one of 110/220 VAC and 12 VDC to 48 VDC that is usable onboard the freight trailer via the household power system (Healy, Par. [0090] lines 3-11 teaches providing the recaptured energy from the electric motor-generator for powering devices and /or systems both on and off the trailer, including to 12V-powered devices and to an auxiliary power unit (control system circuit operates the household power system (including 12 volt battery) and the auxiliary power unit))”. However, the combination of Akiba and Healy does not explicitly teach “wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage, said second voltage being no more than half the first voltage; wherein the power distribution system is configured to convert power from the first voltage to the second voltage”.
	From the same field of endeavor, Flett teaches “wherein the onboard drive system is configured to operate at a first voltage (Par. [0035] lines 3-6 and 22-24 teaches first bus 250 that transmits power between different subsystems of HEV drive system 200 and is maintained at one or more predetermined voltages on the order of 650 VDC to 700 VDC); wherein the onboard air system is configured to operate at a second voltage (Par. [0036] lines 8-11 and 15-17 and Par. [0037] lines 252 that transmits energy between a plurality of propulsion energy storage subsystems and transmits power among other components/accessories of the HEV drive system including air-compressors and other electrically powered vehicle components (Par. [0059] lines 1-5) and is maintained between 300-400 VDC), said second voltage being no more than half the first voltage (Par. [0037] lines 1-4 teaches second bus 252 is maintained at a lower voltage than first bus 250 where the “low” DC bus voltage is on the order of one half of the voltage of the “high” DC bus); and wherein the power distribution system is configured to convert power from the first voltage to the second voltage (Par. [0041] lines 1-3 teaches a bus-to-bus DC/DC converter 226 provided to allow power transfer between second bus 252 and first bus 250)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Akibo and Healy to incorporate the teachings of Flett to have the onboard drive system and onboard air system taught by the combination of Akiba and Healy operate at a first and second voltage, respectively, wherein the second voltage is half the first voltage as taught by Flett, and the power distribution system taught by the combination of Akiba and Healy converts power between the first and second voltages as taught by Flett.
	The motivation for doing so would be to provide an efficient, inexpensive, and reliable architecture blending a battery-based energy storage with an ultracapacitor-based energy storage (Flett, Par. [0008] lines 1-3).
Applicant on page 20 of Applicant’s remarks, one having ordinary skill in the relevant art would readily understand the first and second operating voltage as claimed, would reasonably have full understanding of electrical propulsion of a heavy duty electrical vehicle (e.g. sufficient to move a freight trailer) and of electrically powering related non-propulsion system (e.g. compressors, pumps, “household power”, and the like), would reasonably have a thorough understanding of matching a propulsion system for a particular application (“wherein the onboard drive system is configured to operate at a first voltage; wherein the onboard air system is configured to operate at a second voltage”), and would have a full understanding of voltages differing by at least half of one another as well as the high and low DC buses which are common knowledge in converter design particularly for heavy duty EVs (“said second voltage being no more than half the first voltage; and wherein the power distribution system is configured to convert power from the first voltage to the second voltage”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665